Detailed Action
This action is in response to RCE filed on 07/02/2021. 
The present application is being examined under the first to inventor to file provisions of AIA .
Claims 1-2, 4-10, 12-18, 20-26, 28-30 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.
 
Applicant’s Response
In Applicant's Response dated 07/02/2021, Applicant amended claims 1, 6, 9, 14, 17, 22, and 25.  Applicant argued against various rejections cited in the office action mailed on 04/19/2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview on 08/16/2021 by applicant’s representative Campbell C. Chaing (reg. 56518). 

	Please amend the application as follows:

Amend claims 1, 7, 9, 15, 17, 23, 25 and 30

1. (Currently Amended) A method of displaying scrolling content, the method comprising: 
responsive to instructions from an executing application, rendering a layer by a Graphical Processing Unit (GPU) 
determining a requested scrolling speed based on a user input; 
determining a desired frame rate based on the user input; 
communicating the requested scrolling speed and desired frame rate to the GPU, wherein the layer is rendered by the GPU into the memory, at least in part, based on the requested scrolling speed and desired frame rate; 
retrieving the rendered layer from the memory, wherein the rendered layer is retrieved from the memory with lossless fetch compression in response to determining that the requested scrolling speed is at or below a first threshold and that the requested scrolling speed is above zero, and wherein the rendered layer is alternatively retrieved the memory with lossy fetch compression in response to determining that the requested scrolling speed is above the first threshold; and 
communicating the retrieved rendered layer to a display panel at the desired frame rate, wherein the display panel includes a display hardware compositor configured to,
responsive to determining the rendered layer was retrieved from the memory using the lossless fetch compression, decompressing the received retrieved renderer layer with lossless decompression for display, and 
responsive to determining the rendered layer was retrieved from the memory using the lossy fetch compression, decompressing the received retrieved renderer layer with lossy decompression for display.


7. (Currently Amended) The method of claim 1, wherein the retrieved rendered layer is communicated to the display panel over a display compositor pipeline and a Display Serial Interface (DSI) 


9. (Currently Amended) An apparatus for displaying scrolling content, the apparatus comprising: 
a memory; and 
a processor, the processor configured to 
responsive to instructions from an executing application, render a layer by a Graphical Processing Unit (GPU) 

determine a desired frame rate based on the user input, 
communicate the requested scrolling speed and desired frame rate to the GPU, wherein the layer is rendered by the GPU into the memory, at least in part, based on the requested scrolling speed and desired frame rate, 
retrieve the rendered layer from the memory, wherein the rendered layer is retrieved from the memory with lossless fetch compression in response to determining that the requested scrolling speed is at or below a first threshold and that the requested scrolling speed is above zero, and wherein the rendered layer is alternatively retrieved from the memory with lossy fetch compression in response to determining that the requested scrolling speed is above the first threshold; and 
communicate the retrieved layer to a display panel at the desired frame rate, wherein the display panel includes a display hardware compositor configured to, 
responsive to determining the rendered layer was retrieved from the memory using the lossless fetch compression, decompressing the received retrieved renderer layer with lossless decompression for display, and 
responsive to determining the rendered layer was retrieved from the memory using the lossy fetch compression, decompressing the received retrieved renderer layer with lossy decompression for display.

15. (Currently Amended) The apparatus of claim 9, wherein the retrieved rendered layer is communicated to the display panel over a display compositor pipeline and a Display Serial Interface (DSI) 


17. (Currently Amended) An apparatus for displaying scrolling content, the apparatus comprising: 
means for storage; and 
means for processing, wherein the means for processing configured to 
responsive to instructions from an executing application, render a layer by a Graphical Processing Unit (GPU) into the storage means, 
determine a requested scrolling speed based on a user input, 
determine a desired frame rate based on the user input, 
communicate the requested scrolling speed and desired frame rate to the GPU, wherein the layer is rendered by the GPU into the storage means 
retrieve the rendered layer from the storage means, wherein the rendered layer is retrieved from the storage means with lossless fetch compression in response to determining that the requested scrolling speed is at or below a first threshold and that the requested scrolling speed is above zero, and wherein the rendered layer is alternatively retrieved from the storage means with lossy fetch compression in response to determining that the requested scrolling speed is above the first threshold; and 

responsive to determining the rendered layer was retrieved from the storage means the lossless fetch compression, decompressing the received retrieved renderer layer with lossless decompression for display, and 
responsive to determining the rendered layer was retrieved from the storage means the lossy fetch compression, decompressing the received retrieved renderer layer with lossy decompression for display.

23. (Currently Amended) The apparatus of claim 17, wherein the retrieved rendered layer is communicated to the display panel over a display compositor pipeline and a Display Serial Interface (DSI) 

25. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to
 responsive to instructions from an executing application, render a layer by a Graphical Processing Unit (GPU) into a memory; 
determining a requested scrolling speed based on a user input; 
determining a desired frame rate based on the user input; 

retrieving the rendered layer from the memory, wherein the rendered layer is retrieved from the memory with lossless fetch compression in response to determining that the requested scrolling speed is at or below a first threshold and that the requested scrolling speed is above zero, and wherein the rendered layer is alternatively retrieved from the memory with lossy fetch compression in response to determining that the requested scrolling speed is above the first threshold; and 
communicate the retrieved layer to a display panel at the desired frame rate, wherein the display panel includes a display hardware compositor configured to, 
responsive to determining the rendered layer was retrieved from the memory using the lossless fetch compression, decompressing the received retrieved renderer layer with lossless decompression for display, and 
responsive to determining the rendered layer was retrieved from the memory using the lossy fetch compression, decompressing the received retrieved renderer layer with lossy decompression for display.

30. (Currently Amended) The non-transitory computer-readable storage medium of claim 25, wherein the retrieved rendered layer is communicated to the display panel over a display compositor pipeline and a Display Serial Interface (DSI) 
Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, 9, 17, and 25 are allowable in light of the prior art made of record.
Accordingly, claims 1-2, 4-10, 12-18, 20-26, 28-30 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art can be found to singularly or in combination to discloses or render obvious the combination of limitations as recited by independent claims 1, 9, and 17. 
Additional reasons for allowance can be found in applicant’s response dated 07/02/2021 (pages 9-10). 
Accordingly, claims 1-2, 4-10, 12-18, 20-26, 28-30 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144